Exhibit 4.1 PREPARED BY AND AFTER RECORDING RETURN TO: Stephen F. Katz, Esq. Greenberg Traurig, P.A. 401 East Las Olas Boulevard Suite 2000 Fort Lauderdale, Florida33301 AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING BY TAMPA WESTSHORE ASSOCIATES LIMITED PARTNERSHIP, as Mortgagor a Delaware limited partnership 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan48304-2324 TO METROPOLITAN LIFE INSURANCE COMPANY, as Mortgagee a New York corporation, 101 East Kennedy Boulevard Suite 2330 Tampa, Florida33602 Attention:Regional Director Dated November 4, 2011 Mortgagor executed in favor of Eurohypo AG, New York Branch, an Amended and Restated Leasehold Mortgage, Security Agreement and Financing Statement which was recorded in Official Records Book 18386, Pages 220-262 of the Public Records of Hillsborough County, Florida (the “Existing Mortgage”).The current outstanding principal secured by the Existing Mortgage is $272,400,000.00 and the principal amount secured hereby is $325,000,000.00, which includes a future advance of $52,600,000.00. Therefore, Florida documentary stamp tax in the amount of $184,100.00 and intangibles tax in the amount of $105,200.00 are due on the increase in the principal amount to be secured hereby and shall be paid in connection with the recordation of this Mortgage. NY 241,436,080 v5 094789.012500 TABLE OF CONTENTS Page ARTICLE I GRANT OF SECURITY Section 1.01.Real Property Grant 16 Section 1.02.Personal Property Grant 17 Section 1.03.Prior Loan 19 Section 1.04.Satisfaction and Release 19 ARTICLE II MORTGAGOR REPRESENTATIONS, WARRANTIES AND COVENANTS Section 2.01.Mortgagor Representations and Warranties 20 Section 2.02.Performance by Mortgagor 28 Section 2.03.Warranty of Title 29 Section 2.04.Taxes, Liens and Other Charges 29 Section 2.05.Escrow Deposits 30 Section 2.06.Care and Use of the Property30 Section 2.07.Collateral Security Instruments 32 Section 2.08.Suits and Other Acts to Protect the Property 32 Section 2.09.Liens and Encumbrances33 Section 2.10.Single Purpose Entity33 Section 2.11.Cash Management; Lockbox Account 39 Section 2.12.Qualified Manager 40 Section 2.13.Survival of Representations40 ARTICLE III INSURANCE Section 3.01.Required Insurance and Terms of Insurance Policies41 Section 3.02.Adjustment of Claims45 Section 3.03.Assignment to Mortgagee45 ARTICLE IV BOOKS, RECORDS AND ACCOUNTS Section 4.01.Books and Records45 Section 4.02.Additional Matters47 ARTICLE V LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY Section 5.01.Mortgagor’s Additional Representations and Warranties47 Section 5.02.Assignment of Leases48 Section 5.03.Performance of Obligations48 Section 5.04.Subordinate Leases and Non-Disturbance Agreements49 Section 5.05.Leasing Commissions50 ARTICLE VI ENVIRONMENTAL HAZARDS Section 6.01.Representations and Warranties50 Section 6.02.Remedial Work50 Section 6.03.Environmental Site Assessment51 Section 6.04.Unsecured Obligations51 Section 6.05.Hazardous Materials 51 Section 6.06.Requirements of Environmental Laws 52 ARTICLE VII CASUALTY, CONDEMNATION AND RESTORATION Section 7.01.Mortgagor’s Representations52 Section 7.02.Casualty52 Section 7.03.Condemnation53 Section 7.04.Requirements for Restoration53 ARTICLE VIII ADDITIONAL REPRESENTATIONS OF MORTGAGOR Section 8.01.Intentionally Omitted57 Section 8.02.Non-Relationship; OFAC; FIRPTA57 Section 8.03.No Adverse Change58 ARTICLE IX EXCULPATION AND LIABILITY Section 9.01.Liability of Mortgagor58 ARTICLE X CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY Section 10.01.Conveyance of Property, Change in Ownership and Composition 60 Section 10.02.Intentionally Omitted64 Section 10.03.Statements Regarding Ownership64 ARTICLE XI DEFAULTS AND REMEDIES Section 11.01.Events of Default65 Section 11.02.Remedies Upon Default67 Section 11.03.Application of Proceeds of Sale68 Section 11.04.Waiver of Jury Trial68 Section 11.05.Mortgagee’s Right to Perform Mortgagor’s Obligations68 Section 11.06.Mortgagee Reimbursement68 Section 11.07.Fees and Expenses68 Section 11.08.Waiver of Consequential Damages69 Section 11.09.Attorney-in-Fact69 ARTICLE XII MORTGAGOR AGREEMENTS AND FURTHER ASSURANCES Section 12.01.Participation and Sale of Loan69 Section 12.02.Replacement of Note71 Section 12.03.Mortgagor’s Estoppel71 Section 12.04.Further Assurances71 Section 12.05.Subrogation71 Section 12.06.Future Advances71 Section 12.07.Loan Servicing72 ARTICLE XIII SECURITY AGREEMENT Section 13.01.Security Agreement72 Section 13.02.Representations and Warranties73 Section 13.03.Characterization of Property73 Section 13.04.Protection Against Purchase Money Security Interests73 ARTICLE XIV MISCELLANEOUS COVENANTS Section 14.01.No Waiver74 Section 14.02.Notices74 Section 14.03.Heirs and Assigns; Terminology74 Section 14.04.Severability75 Section 14.05.Applicable Law75 Section 14.06.Captions75 Section 14.07.Time of the Essence75 Section 14.08.No Merger75 Section 14.09.No Modifications75 Section 14.10.Entire Agreement75 Section 14.11.Counterparts75 Section 14.12.No Third Party Beneficiaries75 ARTICLE XV SPECIAL PROVISIONS Section 15.01.Taxable REIT Subsidiary76 Section 15.02.TRS Documents77 ARTICLE XVI GROUND LEASE PROVISIONS Section 16.01.Ground Lease77 Section 16.02.No Merger of Fee and Leasehold Estates; Releases79 Section 16.03.Mortgagor’s Acquisition of Fee Estate79 Section 16.04.Rejection of the Ground Lease79 NY 241,436,080 v5 094789.012500 EXHIBITS EXHIBIT A-1-Shopping Center Parcel EXHIBIT A-2-Parcel E EXHIBIT A-3-Legal Description of Easement Parcels EXHIBIT B -Leasing Guidelines EXHIBIT C -Schematic Diagram of Organizational Structure EXHIBIT D -Prior Notes NY 241,436,080 v5 094789.012500 THIS AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is made as of the Execution Date by and between TAMPA WESTSHORE ASSOCIATES LIMITED PARTNERSHIP, a Delaware limited partnership, having an address at 200 East Long Lake Road, Suite 300, Bloomfield Hills, Michigan 48304-2324 (“Mortgagor”) and METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, having an address at 101 East Kennedy Boulevard, Suite 2330, Tampa, Florida 33602 (together with its successors and assigns, “Mortgagee”), with reference to the following Recitals: R E C I T A L S A.EuroHypo AG, New York Branch (“Prior Lender”) made a loan in the original principal amount of Three Hundred Twenty Five and No/100 Dollars ($325,000,000.00) (the “Prior Loan”) to Tampa Westshore Associates Limited Partnership, a Delaware limited partnership, evidenced by those certain Promissory Notes described on ExhibitD attached hereto (collectively, the “Prior Notes”) on which there remains unpaid and outstanding as of the Execution Date (as defined below) the aggregate principal amount of Two Hundred Seventy Two Million Four Hundred Thousand and 00/100 Dollars ($272,400,000.00). B.The Prior Loan is secured, in part by an Amended and Restated Leasehold Mortgage, Security Agreement and Financing Statement dated as of January 8, 2008 and recorded January 17, 2008 in Official Records Book 18386, Page 220 of the Public Records of Hillsborough County (the “Prior Mortgage”) granted by Mortgagor to Prior Lender; C.Contemporaneously herewith, the Prior Loan, Prior Notes and Prior Mortgage are being assigned by Prior Lender to Mortgagee pursuant to an Assignment of Mortgage and Other Loan Documents (the “Mortgage Assignment”), which Mortgage Assignment is being recorded in the Public Records of Hillsborough County, Florida prior to this Mortgage; D.In addition, contemporaneously herewith Mortgagee is making an additional advance to Mortgagor in the amount of $52,600,000.00 and, in connection therewith is executing and delivering to Mortgagee (i)that certain Amended, Restated and Renewal Promissory Note (together with all further renewals, amendments, modifications, replacements, substitutions, restatements and extensions thereof, the “Note”), which by its terms, amends, modifies, restates, and increases the respective Prior Notes to evidence the Secured Indebtedness (as defined below) of Three Hundred Twenty Five Million and No/100 Dollars ($325,000,000.00) (the “Loan”); E.Mortgagor and Mortgagee desire to amend and restate the terms and provisions of the Prior Mortgage in the manner set forth herein to secure the aggregate outstanding principal amount evidenced by the Note, together with all interest accrued and unpaid thereon and all other sums due to Mortgagee in respect of the Loan under the Note, this Mortgage or any other Loan Document. NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Mortgagor and Mortgagee hereby agree that (a) the principal amount of the Secured Indebtedness heretofore secured under the Prior Mortgage is hereby amended and increased so that the Prior Mortgage as amended and restated by this Mortgage and the liens and security interests created thereunder are hereby increased, consolidated or coordinated so that they shall hereafter constitute in law one mortgage lien encumbering the Property (as defined below) and securing the aggregate principal amount of Three Hundred Twenty Five Million and No/100 Dollars ($325,000,000.00) evidenced by the Note, together with all interest accrued and unpaid thereon and all other sums due to Mortgagee in respect of the Loan under the Note, this Mortgage or any other Loan Document and (b) the Prior Mortgage is hereby amended and restated in its entirety to be on the following terms and conditions: NY 241,436,080 v5 094789.012500 AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING DEFINED TERMS Execution Date.As of November 4, 2011 Note.The Amended, Restated and Renewal Promissory Note dated as of the Execution Date and made by Mortgagor to the order of Mortgagee in the principal amount of Three Hundred Twenty Five Million and No/100 Dollars ($325,000,000.00), together with all further renewals, amendments, modifications, replacements, substitutions, restatements and extensions thereof. Mortgagee& Address Metropolitan Life Insurance Company 101 East Kennedy Boulevard Suite 2330 Tampa, Florida 33602 Attention: Regional Director And: Metropolitan Life Insurance Company 10 Park Avenue Morristown, New Jersey 07962 Attention: Managing Director, Real Estate Investments And: Metropolitan Life Insurance Company One Alliance Center 3500 Lenox Road Suite 1800 Atlanta, Georgia 30326 Attention: Associate General Counsel Mortgagor& Address
